    Case 21-03005-sgj Doc 34 Filed 05/27/21                  Entered 05/27/21 20:48:23              Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                    )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03005 (SGJ)
                                                                        )
NEXPOINT ADVISORS, L.P.,                                                )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 24, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A:

      •   Debtor's Amended Witness and Exhibit List with Respect to Hearing to be Held on
          May 25, 2021 [Docket No. 29]


Dated: May 27, 2021
                                                          /s/ Esmeralda Aguayo
                                                          Esmeralda Aguayo
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03005-sgj Doc 34 Filed 05/27/21   Entered 05/27/21 20:48:23   Page 2 of 3



                             EXHIBIT A
           Case 21-03005-sgj Doc 34 Filed 05/27/21                            Entered 05/27/21 20:48:23              Page 3 of 3
                                                                      Exhibit A
                                                                Adversary Service List
                                                               Served via Electronic Mail


               Description                        CreditorName                  CreditorNoticeName                        Email
 Financial Advisor to Official Committee                                   Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                    FTI Consulting                  O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                                                           Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
 Counsel for the Debtor                    Hayward & Associates PLLC       Z. Annable                    ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                                        Andrew Clubok, Sarah          andrew.clubok@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP            Tomkowiak                     sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                        Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP            George                        Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                        Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP            Posin                         kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                      Zachary.Proulx@lw.com;
 UBS AG London Branch                      Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint Capital   Munsch Hardt Kopf & Harr,       Davor Rukavina, Esq., Julian drukavina@munsch.com;
 Inc.                                      P.C.                            P. Vasek, Esq.               jvasek@munsch.com
                                                                                                        mclemente@sidley.com;
                                                                           Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel for Official Committee of                                         Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Dennis M. Twomey             dtwomey@sidley.com
                                                                                                        preid@sidley.com;
                                                                           Penny P. Reid, Paige Holden pmontgomery@sidley.com;
 Counsel for Official Committee of                                         Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                       Sidley Austin LLP               Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
